Filed 12/16/22 In re M.O. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re M.O. et al., Persons Coming
 Under the Juvenile Court Law.
                                                                 D080423
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. Nos. J520740A-B)

           Plaintiff and Respondent,

           v.

 N.O.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael P. Pulos, Judge. Conditionally reversed and remanded with
directions.
         Sean Angele Burleigh, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Claudia Silva, Acting County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Tahra Broderson, Deputy County Counsel, for Plaintiff
and Respondent.
      N.O. (Mother) appeals orders issued at a Welfare and Institutions

Code1 section 366.21 six-month review hearing in the section 300 dependency
proceedings pertaining to her sons M.O. and T.O. (collectively referred to as
the children). The juvenile court found, by a preponderance of the evidence
that the return of the children to Mother would create a substantial risk of
detriment to the children’s physical or emotional well-being. Mother argues
the court misunderstood section 366.21, subdivision (e)(1) and erred in
continuing the children’s foster care placement based on the court’s
statement that they would not be “completely safe” in Mother’s custody.
Alternatively, Mother argues substantial evidence does not support the
court’s detriment finding. Finally, Mother argues the requirements under
the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.) were not
satisfied.
      We conclude the juvenile court properly applied section 366.21,
subdivision (e)(1) and substantial evidence supports the juvenile court’s
detriment finding. However, because the San Diego County Health and
Human Services Agency (the Agency) failed to comply with its inquiry
obligations under ICWA, we conditionally reverse the juvenile court’s order
and remand for the limited purpose of ensuring ICWA compliance.
              FACTUAL AND PROCEDURAL BACKGROUND
      In May 2021, the Agency petitioned the juvenile court under section
300, subdivisions (b) on behalf of the children, alleging the children suffered


1     All further section references are to the Welfare and Institutions Code,
unless otherwise indicated.
                                        2
or there is substantial risk the children will suffer serious physical harm or
illness due to their parent’s failure or inability to supervise or protect them
and their parent’s inability to provide regular care for them due to the
parent’s mental illness, developmental illness, developmental disability or
substance abuse. The Agency alleged that on April 19, 2021, the children
tested positive for amphetamine, methamphetamine, and buprenorphine.
Further, on April 18, 2021, Mother tested positive for amphetamine and
methamphetamine and admitted using drugs during pregnancy. The Agency

also alleged that father A.T. (Father)2 denied a history of drug usage but has
a criminal history related to drug and paraphernalia possession.
      In its detention report, the Agency reported that Mother admitted she
had substance abuse issues in the past and successfully completed inpatient
treatment at McAlister Inpatient Treatment (McAlister) in 2020 and was
transitioned to a sober living facility following her discharge. According to
Mother, she remained sober from methamphetamine since her discharge,
however, when she left the sober living facility she relapsed while living with
Father. Mother stated she discovered she was pregnant at six weeks and
refrained from using methamphetamine until she had a relapse
approximately one week prior to the children’s birth. She also admitted
snorting Adderall during that time.
      At the detention hearing, the juvenile court found the Agency had made
a prima facie showing that the children were persons described by section
300, subdivision (b), and ordered them detained. The court directed services
be provided and allowed for liberal visitation.
      In its May 27, 2021 jurisdiction and disposition report, the Agency
reported that on May 14, 2021, Mother expressed her preference for an


2     Father is not a party to this appeal.
                                       3
outpatient program but signed up for an inpatient program at McAlister,
which would begin the following week. On May 24, 2021, Mother stated she
was shocked that she tested positive for drugs and denied using drugs during
her pregnancy. She claimed that her last use of methamphetamine was
approximately three years ago and disputed the detention report, claiming
that she never told anyone she used drugs. Mother stated she was still
willing to go into drug treatment “to make the [c]ourt happy.” The Agency
expressed concern that Mother was not telling the truth about her current
substance use and history.
      In its July 27, 2021 addendum report, the Agency reported that Mother
stated on June 1, 2021 that she did not enroll in the inpatient program
because it was too far, and she would be signing up for outpatient treatment
at McAlister. On June 22, 2021, Mother informed the Agency that she
wanted to do treatment through Sharp Mesa and that she had been “clean”
from “narco” for two weeks. On June 23, 2021, Mother informed the Agency
that she was starting an inpatient program at Sharp Mesa that day. On July
14, 2021, Mother informed the Agency that she had not yet started any
treatment program, she relapsed three weeks ago on “narco,” she “sniffed
meth” within the last month, and she expressed remorse but did not think
her problem is drugs.
      At the contested adjudication and disposition hearing on August 3,
2021, the Agency argued that it is “clear that the children were exposed to
methamphetamine in utero. Although how much methamphetamine Mother
was using during the children’s birth, that story has changed. The positive
tests and her clear statements that she was using show some level of
addiction to methamphetamine. ¶ And, additionally, she hasn’t been able to
put herself in a position where she’s benefited from drug treatment here


                                      4
today.” Mother’s counsel indicated Mother was currently signed up for
outpatient treatment at McAlister. She also had the option of doing inpatient
at Sharp Mesa and after a week, Sharp would send her to a program based
on her needs. Counsel represented Mother was making “active efforts to get
into treatment.” The court found, by clear and convincing evidence that the
allegations in the petition were true and that the children are persons
described by section 300, subdivision (b). The court declared the children
dependents, removed them from Mother’s custody under section 361,
subdivision (c)(1), and ordered the children be continued to be placed in a
foster home.
      In its January 31, 2022 status review report, the Agency reported that
Mother was residing in a sober living program. The Agency also reported
that Mother initially began treatment with KIVA Residential Substance
Abuse Treatment (KIVA) in September 2021, however, the Agency was
informed on October 13, 2021 that Mother was placed on behavioral contract
for breaking the rules. Mother was discharged from KIVA on October 22,
2021 due to threatening physical harm to another resident and the program
manager. The program manager offered to assist Mother with transferring to
the Family Recovery Center but Mother refused. Mother enrolled in Parent
Care Central on December 13, 2021, where she would receive treatment and
support services for her substance abuse issues. As of the date of the
Agency’s report, Mother was on a program support agreement there due to
testing positive for alcohol in December 2021. The Agency stated Mother had
not addressed her substance history and how it affects her ability to be a safe
parent. It reported that Mother had not demonstrated a period of sobriety or
provided a relapse prevention plan.




                                       5
      In its March 23, 2022 addendum report, the Agency reported that
Mother left Parent Care Central on February 11, 2022 due to testing positive
for alcohol a second time, which Mother believed was a false positive. Mother
was now living at the San Diego Rescue Mission (Rescue Mission), where she
received case management, individual and group counseling for substance
abuse, and mental health services. However, the Agency indicated that the
Rescue Mission is not the same as attending a substance treatment program.
Mother informed the Agency that she wanted to enroll into the McAlister
program but had not provided confirmation of enrollment. The Agency
reported that Mother tested negative on January 19, 2022 and February 21,
2022. Nonetheless, the Agency noted that Mother’s progress in substance
treatment declined, and McAllister would be Mother’s third substance
treatment program. The Agency reported that in order for Mother’s
visitation to progress, she needs to consistently engage in substance
treatment, comply with a treatment program, work on a relapse prevention
plan, and demonstrate an understanding of how substance use affects her
ability to provide safety to her children. At the March 23, 2022 hearing,
Mother’s counsel informed the court that Mother was scheduled to start
McAlister the following Monday.
      In its May 5, 2022 addendum report, the Agency reported that on May
2, 2022, Mother indicated she was no longer residing at the Rescue Mission
due to her time elapsing. She was currently residing in temporary housing at
a motel. Since the last hearing, Mother had enrolled in the McAlister
substance abuse treatment program. According to a report from McAlister,
Mother enrolled in outpatient services on March 21, 2022 with a start date of
March 24, 2022. Since then, she had completed 13 out of 25 groups including
10 excused absences and two unexcused absences, making “her progress to


                                       6
date 50% and Unsatisfactory.” Mother was drug screened and tested
negative on March 21, 2022, March 25, 2022, March 29, 2022, April 5, 2022,
and April 12, 2022. The Agency’s current risk assessment if the children
were placed back with Mother remained high because the issues that caused
the children’s removal had not been addressed. The Agency indicated Mother
continued to lack insight needed to create a safety plan to ensure the safety of
the children. The Agency was hopeful Mother would continue to engage and
progress in her treatment to ensure she continues to have positive and safe
interactions with the children to progress toward reunification when
appropriate.
      At the six-month review hearing, the court accepted into evidence the
January 31, 2022, March 23, 2022, and May 5, 2022 reports. The court also
accepted into evidence test results from a hair follicle test showing Mother
tested negative on March 14, 2022.
      Mother testified she had been at McAlister since March 21, 2022.
Mother acknowledged that McAlister reported her participation was at 50
percent and testified that it was due to issues with transportation. She
acknowledged she was discharged from Parent Care Central prior to
McAllister due to using alcohol. However, she disputed that decision, and
claimed that she did not use alcohol and was “clean” since giving birth to the
children in April 2021.
      When asked why the children were removed from her custody, Mother
testified that it was because “they said I tested dirty at birth, and then they
went to test meconium and said that it was . . . dirty too.” When asked
whether she was using drugs when she was pregnant, Mother testified “No.”
She testified that she disputed that the meconium was positive and she
disputed that she tested positive for methamphetamine and amphetamines.


                                        7
Mother testified that she did not know the date that she last used
methamphetamine but testified that she did not use in 2021 or 2022. When
asked why she thinks she tested positive for methamphetamine when the
children were born, Mother testified “That I don’t know. . . . That one I
definitely am disputing. But I can give you a date on the last time I used—I
can just be honest and tell you that before I was pregnant, you know, I was in
a situation and I wasn’t planning to be pregnant; but I ended up stopping
everything when I got pregnant. So, honestly, with that being said, I did
have a relapse, three months.”
      The Agency argued that the protective issue outlined in the petition
was Mother’s substance abuse, and:
         “The progress that the Mother has made is really
         lackluster in this case, particularly the insight that the
         Mother has to what the original protective issues were.
         There was—the minor tested positive at birth for
         methamphetamine and amphetamines; the mother,
         buprenorphine. The mother also around the time of
         birth tested positive, and that was found true by the
         court. Here we are 12 months into the case and the
         mother continues to not understand the original
         protective issues in the case. She is about fifty percent
         participation in her drug treatment program, and she is
         really not getting the insight out of the drug treatment
         program that we should expect for someone to go
         forward and continue to be sober and to be able to
         parent these children for the next 18 years given that
         the mother has really been in denial about her own use
         that’s been true—found by this court. . . . The Agency
         wants to continue to work with her. I think that she
         definitely will be able to reunify with these children
         given more reunification services. However, at this time
         given where she is and her participation particularly in
         her drug treatment program, and the stability of her
         housing, we would ask the court to continue with


                                       8
   unsupervised visitation with the Mother and to give the
   Agency discretion to expand to overnight visitation.”

   Mother’s counsel argued:

   “In regard to substance abuse, her attendance is not
   perfect, but she has been consistently attending
   treatment throughout this case. There was a
   disagreement as to the alcohol—the swab that parent
   care said was positive for alcohol. The Mother obtained
   a hair follicle test through my office which has been
   submitted to the court demonstrating her sobriety. It
   does include the ethylene for alcohol. The Mother
   enrolled in a new program and is diligently working on
   it. Her attendance is down 50 percent, but notably she
   is testing for them. The list of actual tests in this letter
   is quite significant. She is obviously there pretty
   regularly and able to test randomly and is testing
   negatively for them. ¶ So I don’t think—so the Mother,
   again is willing to continue in a family maintenance
   program doing the services, gaining additional insight;
   but right now she is clean and sober and could provide
   safe care for her children. So we would ask, again, that
   the court find there is no detriment on that issue.”

In making its ruling, the court stated:
   “[T]he first question the court has to address is the
   question of return of the child to physical custody. The
   standard for this at this hearing is the court has to
   determine whether they can find by a preponderance of the
   evidence that return of the children would create a
   substantial risk of detriment. To be clear, that’s a very low
   standard. Preponderance of the evidence is not like in a
   criminal case, beyond a reasonable doubt. It is more likely
   than not. With that, I do find that return of the children
   today would create a substantial risk of detriment.

   ¶

   “I’m not focusing on the housing issue. I’m not. Housing, I
   believe, you have that under control. I believe you’re

                                  9
         working on that and I believe you are. I believe you’re
         working on everything else too. I believe that you’re doing
         the best you can, and I think it is really a terrible situation
         that you didn’t receive the referral and you tried and it
         didn’t happen for the domestic violence.

         ¶
         “What concerns me is—I think I just have to clarify kind of
         where we are. So back on August 3rd, 2021, it wasn’t me
         sitting here. It was another judge. That judge found true
         by clear and convincing evidence the allegations in the
         petition with respect to the children, that the children were
         in danger because they were born with substances in their
         system. The judge found true that there was substance
         abuse issues. So it is a difficult position because on the one
         hand, I know you are trying to address the issues. On the
         other hand, I have you denying the science that we have
         here, the tests that we have that show that’s what
         happened. And that’s what leaves the court with a feeling
         that we’re making progress, definitely. I definitely see
         that. But there is still a risk of detriment because if we
         don’t acknowledge the reality of how the children were born
         and the circumstances they were born under, we can’t move
         forward making sure they are completely safe. So with
         that, the court is not going to return the children today.”

      The court continued the children as dependents, continued placement
of the children in foster care, and set a 12-month review hearing date.
                                 DISCUSSION
      Mother argues the court misunderstood section 366.21, subdivision
(e)(1) and erred in continuing the children’s foster care placement based on
the court’s statement that they would not be “completely safe” in Mother’s
custody. Alternatively, Mother argues substantial evidence does not support
the court’s order continuing the children’s placement in foster care. We
disagree. The juvenile court properly applied section 366.21, subdivision



                                       10
(e)(1) and substantial evidence supports the juvenile court’s detriment
finding.
      Mother also argues the requirements under ICWA were not satisfied.
The Agency concedes this issue. We agree and conditionally reverse,
remanding for the limited purpose of ICWA compliance.
                        A. Return to Mother’s Custody
      Mother argues the juvenile court misconstrued section 366.21,
subdivision (e)(1) and erroneously continued the children’s foster care
placement because the court believed the children would not be “completely
safe” if returned to Mother’s custody. Mother argues the standard for
“substantial risk of detriment” is not met solely because a child’s safety
cannot be guaranteed. Alternatively, Mother argues substantial evidence
does not support the court’s detriment finding. Specifically, Mother argues
the trial court continued the children’s foster care placement because the
court believed Mother denied the protective issues that led to their removal.
Mother contends substantial evidence does not support this finding. Mother
also argues that she can continue to deny the protective issues and still
resume custody of the children.
      We review the finding of detriment for substantial evidence. (V.C. v.
Superior Court (2010) 188 Cal.App.4th 521, 529.) Under this standard of
review, “[w]e do not evaluate the credibility of witnesses, reweigh the
evidence, or resolve evidentiary conflicts. Rather, we draw all reasonable
inferences in support of the findings, consider the record most favorably to
the juvenile court’s order, and affirm the order if supported by substantial
evidence even if other evidence supports a contrary conclusion.” (In re L.Y.L.
(2002) 101 Cal.App.4th 942, 947 (In re L.Y.L.).) The appellant challenging
the detriment finding bears the burden on appeal to show there is insufficient


                                       11
evidence to support the court’s findings and orders. (Id. at p. 947; In re D.M.
(2012) 205 Cal.App.4th 283, 291.)
      “The purpose of the California dependency system is to protect children
from harm and to preserve families when safe for the child. (§ 300.2; In re
Dakota H. (2005) 132 Cal.App.4th 212, 228.) The focus during the
reunification period is to preserve the family whenever possible. [Citation.]
Until services are terminated, family reunification is the goal and the parent
is entitled to every presumption in favor of returning the child to parental
custody. (§§ 366.21, 366.22; [citation].)” (Tracy J. v. Superior Court (2012)
202 Cal.App.4th 1415, 1424 (Tracy J.).)
      At the six-month review hearing, the court is required to return a child
to parent’s care “unless the Agency proves, by a preponderance of the
evidence, that return would create a substantial risk of detriment to the
child’s physical or emotional well-being. (§ 366.21, subd. (e).)” (In re Mary B.
(2013) 218 Cal.App.4th 1474, 1483 (Mary B.).) “In reviewing whether the
record contains substantial evidence that returning [the child] to [the
parent’s] custody would have been detrimental to [the child], we must keep in
mind that the purpose of the reunification plan is ‘to overcome the problem
that led to removal in the first place.’ ” (Id. at p. 1483) Viewing the evidence
in the light most favorable to the juvenile court’s ruling, as we must, we
conclude the court properly found that returning the children to Mother’s
physical custody would create a substantial risk of detriment.
      The court made its detriment finding based on Mother’s substance
abuse issues that led to the children’s removal. The record shows that both
the Agency and the court were concerned that Mother had not adequately
addressed her substance abuse issues such that she no longer posed a
substantial risk to the children’s physical or emotional well-being.


                                       12
Specifically, the court was concerned that Mother had not acknowledged the
reality that the children were born with substances in their system and that
she herself tested positive at the time of the children’s birth. Mother argues
substantial evidence does not support this finding. We disagree.
      Mother herself testified at the six-month review hearing that she was
not using drugs when she was pregnant, although she appears to have
contradicted herself when she testified that “I ended up stopping everything
when I got pregnant. So, honestly, with that being said, I did have a relapse,
three months.” She also disputed that the meconium was positive and that
she herself tested positive for methamphetamine and amphetamine. This
was all contrary to the test results, the allegations in the petitions that the
court previously found to be true, and Mother’s previous admissions as noted
in the Agency’s reports. Based on Mother’s testimony, the court could
reasonably find that Mother was in denial of her substance abuse issues and
had not acknowledged the safety concerns that led to the children’s removal.
(In re L.Y.L., supra, 101 Cal.App.4th at p. 947 [under the substantial
evidence standard of review, “[w]e do not evaluate the credibility of
witnesses, reweigh the evidence, or resolve evidentiary conflicts. Rather, we
draw all reasonable inferences in support of the findings].)
      Alternatively, Mother argues her disagreements with the details in the
petition and the Agency’s reports cannot support a detriment finding.
Mother contends that a “parent may continue to deny the specific protective
issues in the case and still resume custody of the child as long as the parent
has adequately modified their behavior.” She cites two cases to support her
claim, Georgeanne G. v. Superior Court (2020) 53 Cal.App.5th 856
(Georgeanne G.) and Blanca P. v. Superior Court (1996) 45 Cal.App.4th 1738
(Blanca P.), but neither case demonstrates that the court erred in this case.


                                       13
In Georgeanne G., the court rejected the parent’s claim that “lack of insight is
not a valid ground for finding [the child’s] return to [the parent’s] home would
create a substantial risk of detriment to [the child’s] safety or physical or
emotional well-being.” (Georgeanne G., at p. 865.) After discussing several
cases, including Blanca P., the court concluded that “[n]one of these cases
holds a parent’s lack of insight may not be considered by the juvenile court,”
so long as the evaluation of the parent’s insight is “ ‘based on evidence rather
than an emotional response.’ ” (Georgeanne G., at p. 867, citing Blanca P., at
p. 1750.)
      Here, Mother’s testimony denying that she and the children tested
positive for methamphetamine and amphetamine is evidence that Mother
lacked insight to the protective issues and risk of harm created by Mother’s
substance use. The court could reasonably conclude that due to Mother’s
denial and lack of insight, returning the children to Mother’s custody would
create a substantial risk of detriment to the children’s physical or emotional
well-being. (See In re Gabriel K. (2012) 203 Cal.App.4th 188, 197 [“[o]ne
cannot correct a problem one fails to acknowledge”]; In re Esmeralda B.
(1992) 11 Cal.App.4th 1036, 1044 [“denial is a factor often relevant to
determining whether persons are likely to modify their behavior in the future
without court supervision”].) In doing so, the court properly applied section
366.21, subdivision (e)(1). The court’s statement that “there is still a risk of
detriment because if we don’t acknowledge the reality of how the children
were born and the circumstances they were born under, we can’t move
forward making sure they are completely safe,” does not establish that the
court applied the wrong standard for a detriment finding or that the court
was requiring complete safety in order to return the children to Mother at the
six-month review hearing. Rather, the court expressed the importance of


                                       14
Mother acknowledging and gaining insight into the safety issues that led to
the children’s removal.
      Mother’s lack of progress and participation in her substance abuse
treatment programs also serve as substantial evidence to support the court’s
detriment finding. Mother began treatment at KIVA in September 2021, four
months after petitions were filed, and was discharged the following month,
October 2021 due to threatening physical harm to another resident and the
program manager. Mother enrolled in Parent Care Central two months later,
on December 13, 2021, and left two months later on February 11, 2022, for
testing positive for alcohol for a second time. While Mother disputes the
positive alcohol test result, the important relevant fact is that Mother was
only in treatment at Parent Care Central for two months. She then enrolled
in McAlister more than a month later, on March 21, 2022. As of April 26,
2022, Mother had attended 13 out of 25 groups. The majority of the absences
were excused and Mother testified that she had transportation issues,
however, the reality is that Mother had started treatment at McAlister less
than two months before the six-month review hearing, and Mother had only
participated in half of her treatment groups, which according to McAlister is
unsatisfactory.
      Based on the above evidence, the court could reasonably find that as of
the time of the six-month review hearing on May 5, 2022, Mother had not yet
sufficiently addressed the substance abuse issues that led to the children’s
dependency. Substantial evidence therefore supports the court’s finding that
return of the children to Mother’s custody would create a substantial risk of
detriment.
      Mother points to evidence supporting the return of her children to her
custody, such as her consistent negative drug tests, her engagement with


                                      15
three separate treatment centers, and the court’s acknowledgement that
Mother was “making progress.” However, even if we accept that some
evidence supports Mother’s position, our role on appeal is not to consider
whether sufficient evidence would have supported the opposite finding.
Under the substantial evidence standard of review, “we draw all reasonable
inferences in support of the findings, consider the record most favorably to
the juvenile court’s order, and affirm the order if supported by substantial
evidence even if other evidence supports a contrary conclusion.” (In re L.Y.L.,
supra, 101 Cal.App.4th at p. 947.)
      Mother also contends any concerns regarding her substance abuse
could have been mitigated with ongoing supervision by the Agency and the
court through a family maintenance plan rather than continuing under a
reunification plan. Specifically, Mother contends the social worker could
have conducted unannounced home visits. Mother cites no evidence or
authority for her argument that unannounced visits was a viable alternative
to continued removal that would address the risks and circumstances in this
case. (Compare with In re Henry V. (2004) 119 Cal.App.4th 522, 529–531
[reversing removal order where child was removed for single, serious incident
of physical abuse; social worker testified about in-home services that could
mitigate risk of further physical abuse, including unannounced visits, public
health nursing services, and in-home counseling, and mother was “fully
cooperative”].) Supervision under a family maintenance plan and
unannounced home visits would not address or resolve Mother’s failure to
fully participate in her substance abuse treatment or Mother’s failure to
acknowledge her substance abuse issues that led to the children’s removal.
(Mary B., supra, 218 Cal.App.4th at p. 1483 [“In reviewing whether the
record contains substantial evidence that returning [the child] to [the


                                      16
parent’s] custody would have been detrimental to [the child], we must keep in
mind that the purpose of the reunification plan is ‘to overcome the problem
that led to removal in the first place’ ”].)
                                     B. ICWA
      Mother argues ICWA was not satisfied. Specifically, Mother argues the
information Father provided regarding potential Indian ancestry in his
family triggered the Agency’s duty of further inquiry, which was not satisfied.
Similarly, Mother argues the Agency did not fulfill its further inquiry
obligations regarding potential Indian ancestry from her side of the family.
Mother also argues the Agency did not satisfy its initial inquiry duties
because it failed to conduct an ICWA inquiry of available extended family
members. As the Agency concedes, we conclude the Agency failed to comply
with its inquiry obligations under ICWA and substantial evidence therefore
does not support the court’s ICWA finding. As such, we conditionally reverse
the juvenile court’s order and remand for the limited purpose of ensuring
ICWA compliance.
         1. Additional Facts
      In the petitions, the Agency stated that it asked Mother and Father
about the children’s Indian status and both Mother and Father gave no
reason to believe the children are or may be Indian children.
      In its detention report, the Agency reported that Mother denied any
Indian ancestry on April 20, 2021, and Father denied any Indian ancestry on
May 4, 2021. The Agency reported interviewing maternal aunt J.O. and
maternal grandmother, but did not indicate asking them about the children’s
potential Indian ancestry. Mother also identified maternal uncle S.O., who
resides in Oklahoma, as someone to be considered for placement.




                                         17
      In its detention order, the court found that Mother claimed possible

Indian ancestry and deferred the ICWA issue.3
      In its May 27, 2021 jurisdiction and disposition report, Mother
identified maternal uncle D.O., who resides in Virginia as someone to be
considered for placement. Mother also stated there was another maternal
uncle who lived in Los Angeles, however, she is “not in touch with him as
much.”
      In its July 27, 2021 addendum report, the Agency reported that on
June 1, 2021, Mother claimed that she has Cherokee ancestry from her
mom’s grandmother (maternal great-great-grandmother), E.H., who was
deceased. Mother stated maternal grandmother had more information.
Maternal grandmother said Mother is “out of her mind. She is not Cherokee.
She does not know what she’s talking about.” Maternal grandmother
informed the Agency that her family is from Oklahoma and her father who is
deceased said they are Creek and Choctaw. Maternal grandmother stated
she would message “some relatives” for more information.
      The agency mailed letters to Thlopthlocco Tribal Town, Poarch Band of
Creek Indians, The Muscogee (Creek) Nation, Mississippi Band of Choctaw
Indians, Kialegee Tribal Town, Jena Band of Choctaw Indians, The Choctaw
Nation of Oklahoma, and Mississippi Band of Choctaw Indians. However,
the letters did not include maternal great-great-grandmother E.H.’s name.
The Agency received a return letter from Choctaw Nation of Oklahoma and
Poarch Band of Creek Indians indicating that the family was not found in
their database.



3     The reporter’s transcript for this hearing is not included in the record.
This does impact our analysis because subsequent reports show that Mother
claimed possible Indian ancestry.
                                       18
      At the pretrial conference on July 27, 2021, the Agency reminded the
court that ICWA remained pending. The court continued to defer an ICWA
finding.
      At the contested adjudication and disposition hearing on August 3,
2021, Father denied Indian ancestry. The court found that “[b]ased on the
position of the Mother, as previously represented and also now from the
Father, the court will find, at this time, that ICWA does not apply.
      At a March 23, 2022 hearing, the court conducted an ICWA inquiry of
Mother, who informed the court that she had Indian ancestry through her
deceased great-grandmother who was mixed with Cherokee and “another
tribe,” which she did not know how to pronounce or spell. The Agency
informed the court that it sent letters to tribes, as shown in the July 27, 2021
addendum report. In response, the court stated that “inquiry has been done”
with respect to Mother’s side of the family and “I think we’re good.” The
court then conducted an ICWA inquiry of Father, who claimed for the first
time Blackfoot, and Chiricahua or Chihuahua ancestry. When asked if he
had family members who would have more information, Father stated
“cousin or brother or auntie.” The court instructed the Agency to reach out to
Father for more information.
      The Agency did not provide any further information regarding the
Agency’s ICWA inquiry efforts in its subsequent May 5, 2022 report.
      ICWA was not discussed at the May 5, 2022 six-month review hearing.
In its written order, the court found that ICWA notice was not required
because the court had reason to know the children are not Indian children
and reasonable inquiry had been made to determine whether the children are
or may be Indian children.




                                       19
         2. Applicable Law
      Congress enacted ICWA to address concerns regarding the separation
of Indian children from their tribes through adoption or foster care placement
with non-Indian families. (In re Isaiah W. (2016) 1 Cal.5th 1, 7.) Under
California law adopted pursuant to ICWA, the juvenile court and Agency
have an “affirmative and continuing duty to inquire” whether a child “is or
may be an Indian child.” (§ 224.2, subd. (a); see In re Isaiah W., at p. 9.) An
“Indian child” is defined in the same manner as under federal law, i.e., as
“any unmarried person who is under age eighteen and is either (a) a member
of an Indian tribe or (b) is eligible for membership in an Indian tribe and is
the biological child of a member of an Indian tribe[.]” (25 U.S.C. § 1903(4);
accord Welf. & Inst. Code, § 224.1, subd. (a) [adopting the federal definition].)
      As outlined by this court in In re D.S. (2020) 46 Cal.App.5th 1041, 1052
(In re D.S.), “section 224.2 creates three distinct duties regarding ICWA in
dependency proceedings. First, from the Agency’s initial contact with a
minor and his family, the statute imposes a duty of inquiry to ask all involved
persons whether the child may be an Indian child. (§ 224.2, subds. (a), (b).)
Second, if that initial inquiry creates a ‘reason to believe’ the child is an
Indian child, then the Agency ‘shall make further inquiry regarding the
possible Indian status of the child, and shall make that inquiry as soon as
practicable.’ (Id., subd. (e), italics added.) Third, if that further inquiry
results in a reason to know the child is an Indian child, then the formal notice
requirements of section 224.3 apply.”
      During the first stage of initial inquiry, “[s]ection 224.2, subdivision (b)
specifies that once a child is placed into the temporary custody of a county
welfare department, such as the Agency, the duty to inquire ‘includes, but is
not limited to, asking the child, parents, legal guardian, Indian custodian,


                                        20
extended family members, others who have an interest in the child, and the
party reporting child abuse or neglect, whether the child is, or may be, an
Indian child.’ ” (In re D.S., supra, 46 Cal.App.5th at pp. 1048–1049.)
      ICWA defines “ ‘extended family member’ ” by “the law or custom of the
Indian child’s tribe” or, absent such law or custom, as “a person who has
reached the age of eighteen and who is the Indian child’s grandparent, aunt
or uncle, brother or sister, brother-in-law or sister-in-law, niece or nephew,
first or second cousin, or stepparent.” (25 U.S.C. § 1903(2); § 224.1, subd. (c)
[“ ‘extended family member’ . . . defined as provided in [§] 1903” of ICWA].)
      After a “reason to believe” that an Indian child is involved has been
established, further inquiry regarding the possible Indian status of the child
is required. (§ 224.2, subd. (e).) The duty of further inquiry includes (1)
interviewing the parents and extended family members; (2) contacting the
Bureau of Indian Affairs (BIA) and State Department of Social Services for
assistance in identifying the names and contact information of the tribes in
which the child may be a member, or eligible for membership; and (3)
contacting tribes and anyone else that might have information regarding the
child’s membership or eligibility in a tribe. (Id., subd. (e)(2).)
      “On appeal, we review the juvenile court’s ICWA findings for
substantial evidence.” (In re D.S., supra, 46 Cal.App.5th at p. 1051.)
However, where the facts are undisputed, we independently determine
whether ICWA’s requirements have been satisfied. (Ibid.)
         3. Analysis
      Here, the Agency concedes that it did not, and should have: (1)
interviewed all available extended family members about the children’s
potential Indian ancestry; (2) followed up with maternal grandmother about
relatives who may have information about the children’s potential Choctaw


                                         21
or Creek heritage; (3) followed up with Mother regarding what “other tribe”
from which she believed she might have Indian ancestry; (4) included
maternal great-great-grandmother E.H.’s name in its inquiry letters to the
tribes and sent inquiry letters to the Cherokee tribes; (5) followed up on
Father’s statements regarding relatives who may have more information
about his potential Blackfeet or Chiricahua ancestry; and (6) contacted the
Bureau of Indian Affairs and the California Department of Social Services for
assistance in identifying tribes from which the maternal relatives in
Oklahoma might have Indian ancestry.
      Based on our review of the record, we agree that the Agency failed to
satisfy its initial inquiry and further inquiry obligations. The Agency had
contact with but did not conduct an ICWA inquiry of maternal aunt J.O.
Mother also identified maternal uncle D.O. in Virginia, maternal uncle S.O.
in Oklahoma, and another maternal uncle in Los Angeles. To the extent the
Agency was in contact with or has contact information for these individuals,
the Agency should interview them about the children’s potential Indian
ancestry. The Agency also failed to satisfy its further inquiry obligations
regarding Mother’s claim of potential Indian ancestry, including following up
with Mother and maternal grandmother regarding relatives who would have
further information, stating maternal great-great-grandmother E.H.’s name
in the inquiry letters, and sending inquiry letters to Cherokee tribes.
Likewise, the record does not show that the Agency conducted any further
inquiry regarding Father’s claim of potential Indian ancestry, including
following up with Father regarding relatives who would have further
information, and sending inquiry letters to the tribes that Father identified.
The Agency should also contact the Bureau of Indian Affairs and the
California Department of Social Services for assistance in identifying tribes


                                      22
from which the children might have Indian ancestry. We accept the Agency’s
concession that a limited remand is appropriate. As such, we conditionally
reverse and remand for the limited purpose of ensuring compliance with
ICWA.
      Given the importance of expediency and need for finality, we encourage
the parties to stipulate to immediate issuance of the remittitur in this case.
(Cal. Rules of Court, rule 8.272(c)(1).)
                                 DISPOSITION
      The orders issued at the May 5, 2022, contested section 366.21 hearing
are conditionally reversed and the matter is remanded to the juvenile court
with directions that within 30 days of the remittitur the Agency must file a
report demonstrating its compliance with the inquiry provisions of ICWA.
Within 45 days of the remittitur, the juvenile court must conduct a hearing to
determine if the Agency’s investigation satisfied its affirmative duty to
investigate. The juvenile court has the discretion to adjust these time periods
on a showing of good cause.




                                           23
      If after investigation neither the Agency nor the juvenile court has
reason to believe or to know M.O. and T.O. are Indian children, the May 5,
2022 order shall be reinstated. Alternatively, if after completing the inquiry,
the Agency or the juvenile court has reason to believe or to know M.O. and
T.O. are Indian children, the juvenile court shall proceed in conformity with
ICWA and related California law.

                                                                O’ROURKE, J.

WE CONCUR:



McCONNELL, P. J.



HUFFMAN, J.




                                      24